        Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                :     CIVIL ACTION

                     Plaintiff,          :

            v.                           :     No. 21-CV-1755

$5,230,918.26 IN UNITED STATES           :
CURRENCY SEIZED FROM TD BANK
ACCOUNT # 432-9634011,                   :

$542,529.50 IN UNITED STATES CURRENCY :
SEIZED FROM NUVEI TECHNOLOGIES,
                                      :
$20,020.00 IN UNITED STATES CURRENCY,
                                      :
$1,190.00 IN UNITED STATES CURRENCY,
                                      :
$20,850.00 IN UNITED STATES CURRENCY,
                                      :
$80,000.00 IN UNITED STATES CURRENCY,
                                      :
$62,920.00 IN UNITED STATES CURRENCY,
                                      :
$294,971.33 IN UNITED STATES CURRENCY
SEIZED FROM BANK OF AMERICA           :
ACCOUNT # 3250 9092 0626,
                                      :
$446,428.56 IN UNITED STATES CURRENCY
SEIZED FROM BANK OF AMERICA           :
ACCOUNT # 3251 0986 9791,
                                      :
$173,250.00 IN UNITED STATES CURRENCY
SEIZED FROM F&A FEDERAL CREDIT        :
UNION ACCOUNT # 639700, and
                                      :
MISCELLANEOUS VEHICLES SEIZED
FROM BILL OMAR CARRASQUILLO,          :

Defendants In Rem.                       :
          Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 2 of 12




                              GOVERNMENT’S RESPONSE TO
                             MOTIONS TO STAY PROCEEDINGS

I.     Preliminary Statement

       The Government respectfully submits this memorandum of law in response to the

motions of Jesse Gonzales and Jennifer Gonzales (ECF No. 3), and Bill Omar Carrasquillo (ECF

No. 6), requesting a stay of the proceedings pursuant to 18 U.S.C. § 981(g)(2) in this civil

forfeiture case. The government does not, in principle, oppose a stay in this matter. At this

stage, however, Jesse and Jennifer Gonzales, as well as Bill Omar Carrasquillo, lack standing to

request a stay because they have not yet filed verified claims setting forth their interest in the

property at issue in this case or answers to the complaint, and are not yet parties to this litigation.

As a result, the Court should deny their motions until they have submitted verified claims and

answers that comply with Supplemental Rule G(5) of the Federal Rules of Civil Procedure.

II.    Background

       On April 14, 2021, pursuant to Supplemental Rule G(2) of the Federal Rules of Civil

Procedure, Plaintiff United States of America filed a civil forfeiture complaint against certain

Defendant Currency and certain Defendant Vehicles, known collectively as the “Defendant

Property” (ECF No. 1). According to the civil forfeiture complaint, the Defendant Property is

subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(A) and 2323(a), because the property

was either: (1) involved in, or traceable to, a transaction or attempted transaction that constituted

money laundering, in violation of 18 U.S.C. § 1957, or (2) constituted, or was derived from,

proceeds of a copyright infringement scheme, or was used or intended to be used to facilitate

such a scheme.

       On April 15, 2021, pursuant to Supplemental Rule G(4) of the Federal Rules of Civil

Procedure, the government served notice of the judicial forfeiture action on all known parties

                                                   2
          Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 3 of 12




who reasonably appeared to be potential claimants, including Jesse and Jennifer Gonzales, and

Bill Omar Carrasquillo. The government served notice of the judicial forfeiture complaint upon

Jesse Gonzales and Jennifer Gonzales, through their counsel, as well as Bill Omar Carrasquillo,

through his counsel.

       The direct notice sent to counsel explained that any verified claims to the property subject

to the forfeiture complaint would need to be filed within thirty-five days from the date of the

notice. As the notice letter was sent on April 15, 2021, any claim to the civil forfeiture

complaint would have been due by May 20, 2021. By agreement of the parties, counsel for Jesse

and Jennifer Gonzales, as well as counsel for Bill Omar Carrasquillo, was granted an additional

thirty days to file a claim to the civil forfeiture complaint, which re-set the deadline to June 19,

2021. On June 11, 2021, pursuant to 18 U.S.C. § 981(g)(2), Jesse Gonzales and Jennifer

Gonzales filed an Amended Motion To Stay Proceedings. (ECF No. 3). On June 17, 2021,

pursuant to 18 U.S.C. § 981(g)(2), Bill Omar Carrasquillo filed a Motion To Stay Proceedings.

(ECF No. 6). But, they did not file any verified claims, or answer to the complaint, pursuant to

Supplemental Rule G(5) of the Federal Rules of Civil Procedure.

III.   Argument

       A claimant seeking a stay under 18 U.S.C. § 981(g)(2) must comply with the

requirements of Section 981(g)(2). A claimant must also have both Article III and statutory

standing to contest the forfeiture. United States v. $410,000.00 in U.S. Currency, 2007 WL

4557647, at *5 (D.N.J. Dec. 21, 2007) (“The Court concludes, however, that to have ‘standing to

assert a claim,’ a claimant seeking a stay must have statutory standing and also make a prima

facie show[ing] that he has Article III standing to contest the forfeiture.”). Because neither Jesse

and Jennifer Gonzales, nor Bill Omar Carrasquillo have not made a claim or filed an answer,



                                                  3
           Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 4 of 12




they have not complied with the requirements of Section 981(g)(2), and they have failed to

establish that they have Article III and statutory standing. Their requests for a stay should

therefore be denied.

        A. Jesse Gonzales, Jennifer Gonzales, and Bill Omar Carrasquillo Have Failed to
           Comply with Section 981(g)(2).

        Title 18 U.S.C. § 981(g)(2) provides that a Court must stay a civil forfeiture proceeding

upon the motion of a claimant only if the court determines that each claimant has established

that: (A) the claimant is the subject of a related criminal investigation or case; (B) the claimant

has standing to assert a claim in the civil forfeiture proceeding; and (C) continuation of the

forfeiture proceeding will burden the right of the claimant against self-incrimination in the

related investigation or case. 1

        Section 981(g)(2) is clear: a motion to stay can only be filed by a “claimant,” and a stay

may only be granted if all three conditions are met. Indeed, courts must “make express findings

of fact and conclusions of law concerning the existence of the statutory prerequisites.” Id. See

also, United States v. $410,000.00 in U.S. Currency, 2007 WL 4557647, at *5 (D.N.J. 2007)

(under Section 981(g)(2), the claimant cannot request a stay without first demonstrating both

statutory and Article III standing to contest the forfeiture); United States v. $1,026,781.61 in

Funds from Florida Capital Bank, 2011 WL 1591812, at *2 (C.D. Cal. Apr. 25, 2011) (under

Section 981(g)(2), claimant must show that he has standing to contest the civil forfeiture, that

there is a related criminal case, and that proceeding with the civil case would burden claimant’s

Fifth Amendment rights). If any one of the conditions listed in Section 981(g)(2) is not met, a

stay cannot be granted.


1
  While courts generally have the power to stay a pending matter, “that inherent discretion has been circumscribed”
in forfeiture cases by the plain language of 18 U.S.C. § 981(g)(2). United States v. $9,041,598.68 (Nine Million
Forty One Thousand Five Hundred Ninety Eight Dollars & Sixty Eight Cents), 163 F.3d 238, 251 (5th Cir. 1998).

                                                         4
          Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 5 of 12




       Here, Jesse Gonzales, Jennifer Gonzales, and Bill Omar Carrasquillo are not “claimants”

under the statute, because they have not filed claims. And, as described below, they have not

established that they have standing to assert a claim, or that continuation of the forfeiture

proceeding will burden the right of the claimant against self-incrimination in the related

investigation or case. Their requests for a stay should therefore be denied without prejudice.

       B. Jesse Gonzales, Jennifer Gonzales, and Bill Omar Carrasquillo Have Failed to
          Demonstrate Standing.

       Standing is especially significant in civil forfeiture cases. In civil forfeiture cases, the

Government is the plaintiff, the property is the defendant, and the claimant, when he or she files

a claim, is an intervenor seeking to challenge the forfeiture action. See United States v. All Funds

in Account Nos. 747.034/278 Banco Espanol de Credito, 295 F.3d 23, 25 (D.C. Cir. 2002). As

an intervenor, the claimant must first establish that he or she has a sufficient interest in the

property that the law will recognize in order to invoke the court’s jurisdiction. If the claimant

does not have a real and personal interest in the property that the law will recognize, there is no

“case or controversy,” and consequently no basis for the court to exercise jurisdiction under

Article III of the Constitution or the relevant statutes. See e.g., United States v. Contents of

Accounts Nos. 3034504504 and 144–07143 at Merrill Lynch, 971 F.2d 974, 984-88 (3d Cir.

1992); $410,000.00 in U.S. Currency, 2007 WL 4557647, at *5. For that reason, a claimant’s

Article III, prudential, and statutory standing are threshold issues in every civil forfeiture case.

Id.

       As stated above, the statute governing stays in civil forfeiture cases mandates that a party

become a claimant and establish standing to assert that claim in order to be eligible for a stay. 18

U.S.C. § 981(g)(2)(B). Along with Article III standing, statutory standing “is a threshold issue”

that a claimant in a forfeiture proceeding must establish before the court can grant claimant's

                                                   5
          Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 6 of 12




request to stay proceedings under 18 U.S.C. § 981(g)(2). United States v. $229,590.00 in U.S.

Currency Seized from a Safe in the Home of Dallas Cty. Com'r Price, 2012 WL 4354814, at *2

(N.D. Tex. Sept. 24, 2012). Courts, including the Third Circuit, “have repeatedly emphasized

that forfeiture claimants must strictly adhere to the filing requirements to perfect standing.”

United States v. $39,557.00, More or Less, in U.S. Currency, 683 F. Supp. 2d 335, 339 (D.N.J.

2010) (citations omitted).

       To contest the forfeiture of property, a person claiming to be an owner must proceed “in

the manner set forth in [Supplemental Rule G].” 18 U.S.C. § 983(a)(4)(A) and (B).

Supplemental Rule G sets out detailed procedural requirements for each step that a person

seeking to challenge the forfeiture of property must follow. A claimant must file a claim in

which the claimant asserts his or her interest in the defendant property and then an answer to the

complaint. Supp. R. G(5)(a)(i) and (b); 18 U.S.C. § 983(a)(4)(A).

       Here, no party has yet filed a claim or an answer to the pending civil forfeiture action.

Therefore, there has been no assertion that either Jesse Gonzales, Jennifer Gonzales, or Bill

Omar Carrasquillo is the owner of any of the Defendants in rem, nor is there anything to indicate

that any party exercises dominion or control over any of the Defendants in rem. See United

States v. $1,231,349.68 in Funds, 227 F.Supp.2d 130, 133 (D.C. 2002) (“The Court does not

need to determine whether Mr. Sampedro meets the requirements of Section 981(g)(2) because

the language of the statute makes clear that only a claimant to a civil forfeiture action may seek a

stay of the proceedings under this provision”); United States v. $2,000,000.00 in U.S. Currency,

2013 WL 5462320, at *2 (M.D. Fl. Oct. 2, 2013) (“Ayala has not filed a claim to contest the

forfeiture of funds in the instant case and is not a party to the instant proceedings. As such, Ayala




                                                  6
          Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 7 of 12




lacks standing to contest the civil forfeiture and move for a stay.”). This would be an essential

and necessary step in order for any party to establish statutory and Article III standing.

       Filing a claim, and ultimately answering the complaint, enables the plaintiff and the court

to determine whether there is a “case and controversy” for Article III purposes because the

claimant is required to admit, deny, or invoke the Fifth Amendment for each paragraph in the

complaint. If all the facts are admitted or even a select group of key facts are admitted, there

may be no controversy for Article III standing.

       C. Jesse Gonzales, Jennifer Gonzales, and Bill Omar Carrasquillo Cannot Use the
          Fifth Amendment to Avoid Their Burden of Production on Standing.

       Jesse and Jennifer Gonzales seek to avoid complying with the plain language of 18

U.S.C. § 981(g)(2) by invoking their Fifth Amendment rights. They assert that:

               The continuation of the civil forfeiture proceeding will burden the
               right of the Claimants against self-incrimination in the related
               criminal investigation or case. Not only would the civil discovery
               process infringe upon Claimants’ Fifth Amendment rights against
               self-incrimination, but the very filing of an answer would require the
               assertion of this right and the disclosure of defenses. Moreover, the
               filing of the required claim under Supplemental Fed. R. Civ. Pro.
               G(8)(c)(i)(A) would further eviscerate Claimants’ Fifth Amendment
               privilege.

ECF No. 3 at para. 7.

       Similarly, Bill Omar Carrasquillo seeks to avoid complying with the plain language of 18

U.S.C. § 981(g)(2) by invoking his Fifth Amendment rights. He asserts that:

               The continuation of the civil forfeiture proceeding will burden the
               right of the Claimants against self-incrimination in the related
               criminal investigation or case. Not only would the civil discovery
               process infringe upon Claimants’ Fifth Amendment rights against
               self-incrimination, but the very filing of an answer would require the
               assertion of this right and the disclosure of defenses. Moreover, the
               filing of the required claim under Supplemental Fed. R. Civ. Pro.
               G(8)(c)(i)(A) would further eviscerate Claimants’ Fifth Amendment
               privilege.

                                                  7
          Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 8 of 12




ECF No. 6 at para. 14.

       This perceived Fifth Amendment issue is a red herring. To the extent that Jesse and

Jennifer Gonzales and Bill Omar Carrasquillo wish to invoke the Fifth Amendment in their

respective answers, they are free to do so. In answering the complaint, a claimant can admit,

deny, or assert the Fifth Amendment. Beth Israel Med. Ctr. v. Smith, 576 F. Supp. 1061, 1072

(S.D.N.Y. 1983) (“[t]he defendants, of course, are entitled to assert their Fifth Amendment

privilege in their answer. It is equally plain, however, that an answer must be filed and a decision

made whether and to what extent the defendants wish to assert the privilege”); S.E.C. v. Leach,

156 F. Supp. 2d 491, 494 (E.D. Pa. 2001) (“While the Third Circuit has not explicitly held that a

person may assert his privilege against self-incrimination when answering a complaint, this

Court concludes that the privilege applies to answering a civil complaint if statements made in

doing so could be incriminating in a criminal proceeding.”). The mere existence of a parallel

criminal investigation does not violate the claimant’s constitutional rights. United States v.

$153,968.16 Seized from Bank of Am. Account No. XXXXXXXX8500, 2007 WL 879422, at *3

(N.D. Ga. Mar. 21, 2007). To that end, courts have invalidated blanket invocations of the Fifth

Amendment. Nat'l Life Ins. Co. v. Hartford Acc. & Indem. Co., 615 F.2d 595, 600 (3d Cir.

1980) (denying the availability of a blanket Fifth Amendment privilege”); Sec. & Exch. Comm'n

v. First Fin. Grp. of Texas, Inc., 659 F.2d 660, 668 (5th Cir. 1981) (“[t]his Court has held that

such a blanket assertion of the privilege is insufficient to relieve a party of the duty to respond to

questions put to him, stating that ‘even if the danger of self-incrimination is great, (the party's)

remedy is not to voice a blanket refusal to produce his records or testify. Instead, he must present

himself with his records for questioning, and as to each question and each record elect to raise or

not to raise the defense.’”) (citations omitted); U.S. Commodity Futures Trading Comm'n v. A.S.



                                                  8
          Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 9 of 12




Templeton Grp., Inc., 297 F. Supp. 2d 531, 534 (E.D.N.Y. 2003) (ordering defendant in civil

case, who potentially faced criminal charges, to file an answer and to respond “to each allegation

individually”).

IV.    Conclusion

       Based on the forgoing, the United States respectfully requests that the Court deny Jesse

and Jennifer Gonzales’s Amended Motion for a Stay without prejudice. The United States

further respectfully requests that the Court deny Bill Omar Carrasquillo’s Motion for a Stay

without prejudice. In the event that Jesse and Jennifer Gonzales and Bill Omar Carrasquillo

comply with the requirements of Section 981(g)(2) and establish that they have standing, the

government anticipates that it would not oppose a future motion to stay should one be requested.



                                                     Respectfully submitted,


                                                     JENNIFER ARBITTIER WILLIAMS
                                                     Acting United States Attorney


                                                     SARAH L. GRIEB
                                                     Assistant United States Attorney
                                                     Chief, Asset Recovery and Victim Witness


                                                     /s/ David Weisberg
                                                     DAVID WEISBERG
                                                     Special Assistant United States Attorney




                                                9
       Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 10 of 12




                     IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                :    CIVIL ACTION

                     Plaintiff,          :

            v.                           :    No. 21-CV-1755

$5,230,918.26 IN UNITED STATES           :
CURRENCY SEIZED FROM TD BANK
ACCOUNT # 432-9634011,                   :

$542,529.50 IN UNITED STATES CURRENCY :
SEIZED FROM NUVEI TECHNOLOGIES,
                                      :
$20,020.00 IN UNITED STATES CURRENCY,
                                      :
$1,190.00 IN UNITED STATES CURRENCY,
                                      :
$20,850.00 IN UNITED STATES CURRENCY,
                                      :
$80,000.00 IN UNITED STATES CURRENCY,
                                      :
$62,920.00 IN UNITED STATES CURRENCY,
                                      :
$294,971.33 IN UNITED STATES CURRENCY
SEIZED FROM BANK OF AMERICA           :
ACCOUNT # 3250 9092 0626,
                                      :
$446,428.56 IN UNITED STATES CURRENCY
SEIZED FROM BANK OF AMERICA           :
ACCOUNT # 3251 0986 9791,
                                      :
$173,250.00 IN UNITED STATES CURRENCY
SEIZED FROM F&A FEDERAL CREDIT        :
UNION ACCOUNT # 639700, and
                                      :
MISCELLANEOUS VEHICLES SEIZED
FROM BILL OMAR CARRASQUILLO,          :

Defendants In Rem.                       :
        Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 11 of 12




                                           ORDER

       AND NOW, this _____ day of ____________________, 2021, upon consideration of the

Amended Motion of Jesse Gonzales and Jennifer Gonzales to Stay Proceedings and the Motion

of Bill Omar Carrasquillo to Stay Proceedings, and the Government’s Response to the Motions

to Stay Proceedings, it is hereby ORDERED that the Amended Motion of Jesse Gonzales and

Jennifer Gonzales to Stay Proceedings and the Motion of Bill Omar Carrasquillo to Stay

Proceedings are DENIED.




                                           HONORABLE JOEL H. SLOMSKY
                                           United States District Judge




                                              2
         Case 2:21-cv-01755-JHS Document 7 Filed 06/24/21 Page 12 of 12




                                CERTIFICATE OF SERVICE

              IT IS HEREBY CERTIFIED that a true and correct copy of the

GOVERNMENT’S RESPONSE TO THE MOTIONS TO STAY PROCEEDINGS was served

electronically through the District Court Electronic Case System, and or by email, upon:


                                     Hope Lefeber, Esq.
                                     hope@hopelefeber.com
                                     Counsel for Jesse Gonzales and Jennifer Gonzales

                                     Gregory Shields, Esq.
                                     gshields@melawpa.com
                                     Counsel for Bill Omar Carrasquillo


                                                   /s/ David Weisberg
                                            DAVID WEISBERG
                                            Special Assistant United States Attorney

Date: June 24, 2021.
